Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 29, 2013

                                     No. 04-12-00321-CV

              In The Matter of the Guardianship of Carlos Y. BENAVIDES, Jr.

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2011-PB6-000081-L2
                           Honorable Jesus Garza, Judge Presiding


                                        ORDER
Sitting:      Karen Angelini, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

      The panel has considered the motion for rehearing filed in this court on April 11, 2013.
The motion for rehearing is DENIED.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2013.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court